Cook, J.,
delivered the opinion of the court.
In our opinion it makes no difference whether we adopt the rule of construction of the bond sued on contended for by appellant, or the one contended for by appellee, because the result reached by the trial court was the proper result under either construction.
According to the testimony of Mr. Lee, the principal in the bond, the judgment was correct. He was put on the witness stand to prove what checks and drafts drawn by him were not for cotton transactions, and, after giving him credit for all specified by him, he still owed the bank the amount recovered by it. True, he said there were other debits not for cotton, but he could not point out the items. If Mr. Lee could not point out debits which were not for cotton, we do not believe that the law would require the bank to point out each check which was drawn for cotton. In the ■ very nature of things this would be a practical impossibility. This would be to require the bank to do that which Mr. Lee, who. drew the checks, could not do. All the parties will be held to know how the banking business must be conducted, and that the bank could not know whether checks drawn were to pay for cotton, or not. The man who was guaranteed knew, and no one could know better than he what lie drew the checks'for; and therefore all depended upon him for the information. He admitted that all the checks charged to him were for cotton bought, except those specified by him, and some other which he could not specify.
In the practical administration of justice there can be no doubt that, if the jury had been instructed to solve the question according to rule of construction advanced by appellant, the result .would have been the same.

Affirmed.